
	
		I
		111th CONGRESS
		1st Session
		H. R. 3581
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. Coble (for
			 himself, Mr. Carney, and
			 Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 36, United States Code, to include in the
		  Federal charter of the Reserve Officers Association leadership positions newly
		  added in its constitution and bylaws.
	
	
		1.Inclusion of new leadership
			 positions in the Federal charter of the Reserve Officers Association
			(a)National
			 Executive CommitteeSection 190104(b)(2) of title 36, United
			 States Code, is amended—
				(1)by inserting
			 the president elect, after the president,;
				(2)by inserting
			 a minimum of before 3 national executive committee
			 members,; and
				(3)by striking
			 except the executive director, and inserting except the
			 president elect and the executive director,.
				(b)OfficersSection
			 190104(c) of such title is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 a president elect, after a president,;
					(B)by inserting a minimum of
			 before 3 national executive committee members,;
					(C)by striking
			 a surgeon, a chaplain, a historian, a public relations officer,;
			 and
					(D)by striking
			 as decided at the national convention and inserting
			 specified in the constitution of the corporation; and
					(2)in paragraph
			 (2)—
					(A)by inserting
			 and take office after be elected; and
					(B)by striking
			 and the national public relations officer, and inserting
			 the judge advocate, and any other national officers specified in the
			 constitution of the corporation,.
					(c)VacanciesSection 190104(d)(1) of such title is
			 amended by striking president and last past president, and
			 inserting president, president elect, and last past
			 president,.
			(d)Records and
			 inspectionSection 190109(a)(2) of such title is amended by
			 striking national council; and inserting other national
			 entities of the corporation;.
			
